Citation Nr: 1223047	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  03-18 590A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection pes planus.

2.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from November 1945 to April 1947.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a May 2001 rating decision, the RO found that new and material had not been received to reopen the claim for service connection for a psychiatric disorder.  The Veteran appealed to the Board.  In a July 2006 decision, the Board found new and material evidence had been received, reopened the claim, and remanded the issue to the RO.  Subsequently, in a November 2006 decision, the Board denied the claim.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 Order, the Court granted a Joint Motion for Remand and returned the case to the Board.  In June 2009, the Board remanded the case to the RO for further development.

In a September 2009 rating decision, the RO found that new and material evidence had not been received to reopen the claim for service connection for pes planus.  The Veteran appealed the denial to the Board.  In his November 2009 substantive appeal, he requested a hearing before a Veterans Law Judge at the RO.  A hearing was scheduled in February 2012.  In December 2011, the Veteran withdrew his request.  In a decision dated March 8, 2012, the Board denied the claims.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  

After the Board's decision was issued, the Veteran's attorney noted that she had not been provided with a copy of the Veteran's March 2010 VA examination report until after the Board issued its decision.  Hence, she did not have an opportunity to review the examination report and submit additional argument to the Board.  As such, the Veteran has been denied due process of law.  Accordingly, the March 8, 2012 Board decision addressing the issues of whether new and material evidence has been received to reopen a claim for service connection pes planus, and entitlement to service connection for an acquired psychiatric disorder is vacated.  



	                        ____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

